846 F.2d 74Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Darryl Joseph CRAWFORD, Defendant-Appellant.
No. 87-7747.
United States Court of Appeals, Fourth Circuit.
Submitted March 24, 1988.Decided April 29, 1988.

Darryl Joseph Crawford, appellant pro se.
Kieran Joseph Shanahan, Assistant U.S. Attorney, for appellee.
Before MURNAGHAN, SPROUSE, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Darryl Crawford, a federal inmate, appeals from the district court's denial of his motion for a reduction of sentence made pursuant to Fed.R.Crim.P. 35(b).  Crawford and his wife, Roberta, each pled guilty to a violation of 18 U.S.C. Sec. 4, misprision of felony.  Crawford received a three-year prison term while his wife received a three-year suspended sentence and was placed on probation in the care of a community treatment center.  Crawford contends that since he and his wife were equally culpable, he should not have received a more severe sentence.


2
A motion for reduction of sentence is addressed to the sound discretion of the district court;  its judgment will not be disturbed absent a clear abuse of that discretion.   United States v. Stumpf, 476 F.2d 945 (4th Cir.1973).  Our examination of the record indicates that the district court did not abuse its discretion in denying the motion in this case.


3
Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the district court's order.


4
AFFIRMED.